Case: 20-10364     Document: 00515837409         Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-10364                           April 27, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrell M. Clark,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-1071


   Before Jones, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          Terrell Clark’s successive § 2255 petition challenged his conviction
   under 18 U.S.C. § 924(c) pursuant to United States v. Davis, 139 S. Ct. 2319
   (2019). We are constrained to REVERSE the district court decision to the
   contrary and VACATE Clark’s § 924(c) conviction.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10364         Document: 00515837409              Page: 2       Date Filed: 04/27/2021




                                          No. 20-10364


                                       I. Background
           In 2004, Clark pled guilty to theft of firearms from a licensed firearms
   dealer in violation of 18 U.S.C. § 924(m) (Count 1) and using or carrying a
   firearm during and in relation to a crime of violence in violation of § 924(c)
   (Count Two). This appeal centers on Count Two and whether the supposed
   “crime of violence” Clark committed fell within § 924(c)’s elements clause
   or its constitutionally defective residual clause. 1
           Regarding the § 924(c) offense, Clark’s indictment listed the
   following predicate crimes of violence: Interference with commerce by
   robbery in violation of 18 U.S.C. § 1951(a) and theft of firearms from a
   licensed dealer in violation of § 924(m). Clark’s factual resume, however,
   solely identified the § 924(m) offense alleged in Count One as the predicate
   crime of violence. And both the government and district court acknowledged
   the § 924(m) offense as the relevant crime of violence at Clark’s
   rearraignment.
           Clark received an 87-month prison term for the § 924(m) offense, a
   consecutive 153-month prison term for the § 924(c) offense, and concurrent
   three-year terms of supervised release, which was affirmed on direct appeal.
   See United States v. Clark, 214 F. App’x 372, 374–76 (5th Cir. 2006)
   (affirming the same aggregate sentence the district court had previously




           1
             § 924(c) defines “crime of violence” as a felony that either (1) “has as an element
   the use, attempted use, or threatened use of physical force against the person or property
   of another” (the elements clause), or (2) “by its nature, involves a substantial risk that
   physical force against the person or property of another may be used in the course of
   committing the offense” (the residual clause). § 924(c)(3)(A)-(B); see United States v.
   Bowens, 907 F.3d 347, 353 (5th Cir. 2018) (describing these clauses). The residual clause
   was found unconstitutionally vague by the Supreme Court in Davis. 139 S. Ct. at 2336.




                                                2
Case: 20-10364        Document: 00515837409              Page: 3      Date Filed: 04/27/2021




                                         No. 20-10364


   imposed after the district court resentenced Clark pursuant to an earlier
   remand from the Fifth Circuit).
           In 2019, relying on Davis, Clark moved for authorization to file a
   successive § 2255 motion. 2 This court granted his motion, concluding that
   Clark had made a showing of possible merit warranting further exploration
   by the district court. In re Clark, No. 19-10989, slip op. at 1 (5th Cir. Dec. 31,
   2019) (unpublished).
           Clark raised his claim based on Davis, and two other claims not at issue
   in this appeal, before the district court. In its briefing, the government
   “concede[d] that Clark’s Section 924(c) conviction is premised on a crime—
   theft of firearms from a federal firearms licensee—that no longer qualifies as
   a ‘crime of violence’ after Davis” and asked the district court to “vacate
   Clark’s Section 924(c) conviction.”             The government recognized that
   Clark’s Davis claim was “arguably procedurally barred because he failed to
   raise the issue on direct appeal,” but it “affirmatively waive[d] any
   procedural-default defense” pursuant to government policy.
           Notwithstanding the government’s position, the district court
   rejected Clark’s Davis-based claim, observed it was not bound by the
   government’s concession, and held that the claim was barred because Clark’s
   § 924(m) offense remained a crime of violence after Davis under the still
   valid elements clause. The court also denied a certificate of appealability
   (“COA”). Clark filed a timely notice of appeal. Approximately one week
   later, the district court sua sponte issued an order to “clarify” its prior order,


           2
             The district court had previously dismissed Clark’s initial § 2255 motion as time
   barred. Clark v. United States, No. 4:08-CV-432-A (N.D. Tex. Jul. 23, 2008). Clark had
   also previously filed two unsuccessful motions for authorization to file successive § 2255
   motions. See United States v. Clark, No. 12-10720 (5th Cir. Dec. 21, 2012) (unpublished);
   In re Clark, No. 16-10706 (5th Cir. Sept. 30, 2016) (unpublished).




                                               3
Case: 20-10364      Document: 00515837409           Page: 4    Date Filed: 04/27/2021




                                     No. 20-10364


   explaining that its denial of § 2255 relief was based on both the merits of
   Clark’s Davis claim and the procedural bar.
          A judge of this court granted Clark’s request for a COA. The court
   directed the parties to “address the jurisdictional issue whether Clark proved
   in the district court that the relief he sought relied on a new, retroactive rule
   of constitutional law, including whether he showed that it was more likely
   than not that the district court sentenced him under the part of § 924(c)’s
   crime-of-violence definition rendered unconstitutional in Davis.” Order 2–
   3, ECF No. 40-2 (citations omitted). Additionally, a COA was granted as to
   (1) whether the district court erred in rejecting Clark’s claim that, after
   Davis, his § 924(c) conviction is invalid because his § 924(m) conviction no
   longer qualifies as a predicate crime of violence; and (2) whether the district
   court erred in alternatively determining that Clark’s claim was procedurally
   barred where the government waived the issue. Id.
                                   II. Discussion
          This court reviews the district court’s factual findings for clear error
   and its legal conclusions de novo. See United States v. Clay, 921 F.3d 550, 554
   (5th Cir. 2019) (articulating this standard for appeals of a district court’s
   decision under § 2255).
   A.     Jurisdictional Issue
          Clark meets the jurisdictional requirement because (1) it is more likely
   than not that he was sentenced under § 924(c)’s residual clause, which was
   invalidated in Davis; and (2) this court has treated the rule announced in
   Davis as retroactive to cases on collateral review.




                                          4
Case: 20-10364         Document: 00515837409              Page: 5       Date Filed: 04/27/2021




                                          No. 20-10364


           There is little question that Clark was sentenced under § 924(c)’s
   residual clause, which was found unconstitutionally vague in Davis. 3 As
   discussed in Part B, the district court erred by not applying the categorical
   approach to analyzing whether Count Two’s predicate § 924(m) offense was
   a crime of violence under § 924(c), 4 and the plain language of § 924(m)
   demonstrates his conviction could only be a crime of violence under
   § 924(c)’s residual clause.
           Furthermore, we are constrained to follow other panels of this court
   in applying Davis retroactively to a successive § 2255 motion. See In re
   Harris, 988 F.3d 239, 240–41 (5th Cir. 2021) (Oldham, J., concurring)
   (recognizing the “numerous Fifth Circuit panels that have authorized
   successive motions under § 2255(h)(2) to raise Davis claims,” and observing
   that “the Government has contested none of them”).
   B.      Invalidity of Clark’s § 924(c) Conviction After Davis
           The district court erred by concluding that § 924(m) fell within
   § 924(c)’s elements clause, which survived Davis. Applying the categorical
   approach, even the government agrees that the § 924(m) predicate offense
   was not a crime of violence based on its plain language. Section 924(m) states
   that “[a] person who steals any firearm from a licensed importer, licensed
   manufacturer, licensed dealer, or licensed collector shall be fined under this


           3
              Clark’s indictment listed both the § 924(m) offense in Count One and
   interference with commerce by robbery in violation of 18 U.S.C. § 1951(a) as predicate
   crimes of violence. Nevertheless, the government and the district court order under appeal
   have analyzed § 924(m) alone as the predicate offense. That is because the factual resume
   for Count Two identified § 924(m) alone as the predicate crime of violence, and both the
   government and district court identified § 924(m) as the predicate crime of violence at
   Clark’s rearraignment.
           4
             The categorical approach “requires us to look at the elements of an offense, rather
   than the specific facts of a case.” Bowen, 907 F.3d at 353 n.10 (citations omitted).




                                                5
Case: 20-10364      Document: 00515837409           Page: 6    Date Filed: 04/27/2021




                                     No. 20-10364


   title, imprisoned not more than 10 years, or both.” The text does not suggest
   that the “use, attempted use, or threatened use of physical force” is an
   element of the offense. § 924(c)(3)(A) (the elements clause). Thus, applying
   the categorical approach of Davis, § 924(m) could only be a crime of violence
   by relying on the constitutionally defunct residual clause.          See Davis,
   139 S. Ct. at 2328 (recognizing that “the statutory text commands the
   categorical approach”).
          The district court tries to escape this obvious result in two ways. First,
   the court distinguished this court’s decision in Schmidt by arguing that the
   statute at issue there, § 922(u), prohibited stealing “from the person or the
   premises of a person” licensed to deal in firearms. United States v. Schmidt,
   623 F.3d 257, 261–64 (5th Cir. 2010) (holding that 18 U.S.C. § 922(u) is not,
   under the categorical approach, a violent offense under the elements test).
   Schmidt was convicted under the premises prong. See id. at 261; Because the
   statute at issue here, § 924(m), does not distinguish between persons and
   premises, the district court concluded that Schmidt was inapposite.
          Be that as it may, the district court also looked to the indictment and
   factual resume to establish that § 924(m) was a crime of violence, because
   “[i]n this case, movant stole the firearms from a licensed firearms dealer
   through armed robbery.” But, irrespective of the intuitive common sense of
   this logic, the categorical approach looks to the elements of the statute and
   not the substance of the crime committed. Thus, the district court’s analysis
   and emphasis on the facts of Clark’s particular crime are unpersuasive.
   Because a person could violate § 924(m) without the use, attempted use, or
   threatened use of force, § 924(m) does not constitute a crime of violence
   without relying on the constitutionally defective residual clause. The district




                                          6
Case: 20-10364         Document: 00515837409                Page: 7       Date Filed: 04/27/2021




                                           No. 20-10364


   court errored in concluding that Clark was “convicted of a crime that was
   inherently violent.” 5
   C.      Procedural Bar
           Based on the posture of this case, we must also conclude that the
   district court abused its discretion by sua sponte raising the issue of procedural
   bar and alternatively denying Clark’s claim on that basis.6 District courts
   may raise the issue of procedural bar sua sponte but should not do so lightly.
   United States v. Willis, 273 F.3d 592, 597 (5th Cir. 2001). Before doing so,
   the district court should consider “whether the petitioner has been given
   notice that procedural default will be an issue for consideration, whether the
   petitioner has had a reasonable opportunity to argue against the application
   of the bar, and whether the State intentionally waived the defense.” Smith v.
   Johnson, 216 F.3d 521, 523–24 (5th Cir. 2000); see Prieto v. Quarterman,
   456 F.3d 511, 518 (5th Cir. 2006) (similar); Willis, 273 F.3d at 597 (similar). 7
   Most important, the government affirmatively waived procedural default as


           5
             The district court also cited a Fifth Circuit case that “reiterated that robbery by
   intimidation is a crime of violence.” See United States v. James, 950 F.3d 289 (5th Cir.
   2020)); But that case fulfills the categorical approach, as it explicitly recognized Louisiana
   armed robbery as “the taking of anything of value belonging to another from the person of
   another or that is in the immediate control of another, by use of force or intimidation, while
   armed with a dangerous weapon.” Id. at 291 (quoting LA. REV. STAT. ANN. § 14:64(A))
   (emphasis added).
           6
             See Prieto v. Quarterman, 456 F.3d 511, 518–19 (5th Cir. 2006) (reviewing district
   court’s sua sponte procedural bar ruling for abuse of discretion).
           7
             As the government recognizes, Clark waived this argument by failing to brief it
   before this court. Although the briefs of pro se litigants are held to less stringent standards,
   even pro se litigants must brief arguments and reasonably comply with the briefing
   requirements of Rule 28. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (citing FED.
   R. APP. P. 28(a)). Nevertheless, we have “discretion to consider a noncompliant brief”
   and have “allowed pro se plaintiffs to proceed when the plaintiff’s noncompliance did not
   prejudice the opposing party.” Id. at 525 (footnote and citation omitted). Such is the case
   here.




                                                  7
Case: 20-10364        Document: 00515837409             Page: 8      Date Filed: 04/27/2021




                                         No. 20-10364


   a defense. Additionally, Clark had minimal notice regarding the procedural
   bar issue. 8 And he had no opportunity to raise counterarguments because the
   government’s response indicated it was waiving the defense before the
   district court decided the issue against him. Accordingly, the district court
   abused its discretion by alternatively deciding this case on the procedural bar
   issue. 9
                                      III. Conclusion
              Based on the foregoing, we REVERSE the district court’s judgment
   and VACATE Clark’s § 924(c) conviction.




              8
             The district court’s order requiring Clark to explain how he satisfies the
   requirements for filing a successive § 2255 motion arguably provided Clark with some
   notice regarding the procedural bar issue. But this was insufficient under the totality of
   circumstances here.
              9
             In any event, we are not convinced that Clark’s motion is procedurally barred
   irrespective of waiver. In Reece, this court rejected the government’s argument that a
   § 2255 motion was procedurally barred because it had not been raised on direct appeal.
   United States v. Reece, 938 F.3d 630, 634 n.3 (5th Cir. 2019). The panel concluded that if
   Reece’s convictions were based on § 924(c)’s residual clause “then he would be actually
   innocent of those charges under Davis” and “the cause and prejudice standard does not
   apply.” Id. Clark raises this argument on appeal.




                                               8